SCPA 1001, which sets forth the priority for the issuance of letters of administration, unequivocally provides that the surviving spouse has priority over all other distributees of the intestate (see SCPA 1001 [1] [a]). Accordingly, the Surrogate’s Court properly denied the appellant’s petition for the issuance of letters of administration and granted the cross petition of Lenna Susannah Jordan for the issuance of permanent letters of administration to her, as the surviving spouse, and to revoke temporary letters of administration previously issued to the appellant (see Matter of Morris, 69 AD3d 635, 636 [2010]).
*1086The appellant’s remaining contentions are without merit (see SCPA 711, 719, 1001 [1] [a]). Rivera, J.R, Leventhal, Belen and Roman, JJ., concur.